981 A.2d 1286 (2009)
MALT BEVERAGES DISTRIBUTION ASSOCIATION and Tanczos Beverages, Inc., Petitioners
v.
PENNSYLVANIA LIQUOR CONTROL BOARD, Respondents
Wegmans Food Markets, Inc., Intervenor
Malt Beverages Distributors Association, Petitioner
v.
Pennsylvania Liquor Control Board, Respondent
Wegmans Food Markets, Inc., Intervenor
Malt Beverages Distributors Association, Petitioner
v.
Pennsylvania Liquor Control Board, Respondent
Wegmans Food Markets, Inc., Intervenor
Malt Beverages Distributors Association and Beer Super, Inc., Petitioners
v.
Pennsylvania Liquor Control Board, Respondents
Wegmans Food Markets, Inc., Intervenor
Malt Beverages Distributors Association and K.E. Pletcher, Inc., Petitioners
v.
Pennsylvania Liquor Control Board, Respondents
Wegmans Food Markets, Inc., Intervenor.
Nos. 200 MAL 2009, 201 MAL 2009, 202 MAL 2009, 203 MAL 2009, 204 MAL 2009.
Supreme Court of Pennsylvania.
September 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of 2009, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Did the Pennsylvania Liquor Control Board improperly apply its "interior connection" and "other business" rules so as to circumvent the fundamental Liquor Code rules establishing the venues at which beer may be sold in Pennsylvania and thereby authorize a supermarket that has a "restaurant" area within it to sell beer, primarily in six and twelve packs and primarily for take-out consumption, to its supermarket customers?